Case 2:20-cv-09091-PA-AS Document 25 Filed 03/01/21 Page 1 of 5 Page ID #:152




 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
      THRIVE NATURAL CARE, INC.,                 Case No. 2:20-cv-9091-PA-AS
12
                      Plaintiff,                 AMENDED PROTECTIVE ORDER
13                                               CONCERNING CONFIDENTIAL
            v.                                   INFORMATION
14
      THRIVE CAUSEMETICS, INC.,
15
                      Defendant.
16

17

18

19         The Court enters the following amended protective order:
20         1.     In connection with discovery proceedings in this action, the parties and
21   non-parties producing discovery may designate any document, thing, material,
22   testimony or other information derived therefrom, as “Confidential” under the terms
23   of this Protective Order (hereinafter “Order”). Confidential information is trade
24   secrets, proprietary information, and other highly confidential commercial
25   information, or material required to be kept confidential by state or federal law.
26         2.     By designating a document, thing, material, testimony or other
27   information derived therefrom as “Confidential” under the terms of this Order, the
28
Case 2:20-cv-09091-PA-AS Document 25 Filed 03/01/21 Page 2 of 5 Page ID #:153




 1   producing party making the designation is certifying to the Court that there is a
 2   good faith basis in law and in fact for the designation within the meaning of Federal
 3   Rule Of Civil Procedure 26(g).
 4         3.     Confidential documents shall be so designated by stamping copies of
 5   the document produced to a party with the legend “CONFIDENTIAL.” Stamping
 6   the legend “CONFIDENTIAL” on the cover of any multipage documents shall
 7   designate all pages of the document as confidential, unless otherwise indicated by
 8   the producing party.
 9         4.     Testimony taken at a deposition may be designated as confidential by
10   making a statement to that effect on the record at the deposition. Arrangements
11   shall be made with the court reporter taking and transcribing such deposition to
12   separately bind such portions of the transcript containing information designated as
13   confidential, and to label such portions appropriately.
14         5.     Material designated as confidential under this Order, the information
15   contained therein, and any summaries, copies, abstracts, or other documents derived
16   in whole or in part from material designated as confidential (hereinafter
17   “Confidential Material”) shall be used only for the purpose of the prosecution,
18   defense, or settlement of this action, and for no other purpose.
19         6.     Confidential Material produced pursuant to this Order may be
20   disclosed or made available only to the Court, to counsel for a party (including the
21   paralegal, clerical, and secretarial staff employed by such counsel), and to the
22   “qualified persons” designated below:
23                (a)   a party, or an officer, director, or employee of a party deemed
24                      necessary by counsel to aid in the prosecution, defense, or
25                      settlement of this action;
26                (b)   experts or consultants (together with their clerical staff) retained
27                      by such counsel to assist in the prosecution, defense, or
28                      settlement of this action;

                                              -2-
Case 2:20-cv-09091-PA-AS Document 25 Filed 03/01/21 Page 3 of 5 Page ID #:154




 1                  (c)   court reporter(s) employed in this action;
 2                  (d)   a witness at any deposition or other proceeding in this action;
 3                        and
 4                  (e)   any other person as to whom the parties in writing agree.
 5   Prior to receiving any Confidential Material, each “qualified person” shall be
 6   provided with a copy of this Order and shall execute a nondisclosure agreement in
 7   the form of Attachment A, a copy of which shall be provided forthwith to counsel
 8   for each other party and for the parties.
 9            7.    Only qualified persons may attend depositions at which Confidential
10   Material is used or discussed.
11            8.    The parties and non-parties producing discovery may further designate
12   certain discovery material or testimony of a highly confidential and/or proprietary
13   nature as “CONFIDENTIAL - ATTORNEY’S EYES ONLY” (hereinafter
14   “Attorney’s Eyes Only Material”), in the manner described in paragraphs 2 and 3
15   above. Attorney’s Eyes Only Material, and the information contained therein, shall
16   be disclosed only to the Court, to counsel for the parties (including the paralegal,
17   clerical and secretarial staff employed by such counsel), and to the “qualified
18   persons” listed in subparagraphs 6(b) through (e) above, but shall not be disclosed
19   to a party, or to an officer, director or employee of a party, unless otherwise agreed
20   or ordered. If disclosure of Attorney’s Eyes Only Material is made pursuant to this
21   paragraph, all other provisions in this order with respect to confidentiality shall also
22   apply.
23            9.    Nothing herein shall impose any restrictions on the use or disclosure
24   by a party of material obtained by such party independent of discovery in this
25   action, whether or not such material is also obtained through discovery in this
26   action, or from disclosing its own Confidential Material as it deems appropriate.
27            10.   If Confidential Material, including any portion of a deposition
28   transcript designated as Confidential or Attorney's Eyes Only, is included in any

                                                 -3-
Case 2:20-cv-09091-PA-AS Document 25 Filed 03/01/21 Page 4 of 5 Page ID #:155




 1   papers to be filed with the Court, such papers shall be accompanied by an
 2   application to (a) file the confidential portions thereof under seal (if such portions
 3   are segregable), or (b) file the papers in their entirety under seal (if the confidential
 4   portions are not segregable). The application shall be directed to the judge to whom
 5   the papers are directed. Pending the ruling on the application, the papers or portions
 6   thereof subject to the sealing application shall be lodged under seal.
 7             11.   This Order shall be without prejudice to the right of the parties (i) to
 8   bring before the Court at any time the question of whether any particular document
 9   or information is confidential or whether its use should be restricted or (ii) to
10   present a motion to the Court under Fed. R. Civ. P. 26(c) for a separate protective
11   order as to any particular document or information, including restrictions differing
12   from those as specified herein. This Order shall not be deemed to prejudice the
13   parties in any way in any future application for modification of this Order.
14             12.   This Order is entered solely for the purpose of facilitating the
15   exchange of documents and information between the parties to this action and non-
16   parties producing discovery without involving the Court unnecessarily in the
17   process. Nothing in this Order nor the production of any information or document
18   under the terms of this Order nor any proceedings pursuant to this Order shall be
19   deemed to have the effect of an admission or waiver by either party or of altering
20   the confidentiality or nonconfidentiality of any such document or information or
21   altering any existing obligation of any party or the absence thereof.
22             13.   This Order shall survive the final termination of this action, to the
23   extent that the information contained in Confidential Material is not or does not
24   become known to the public, and the Court shall retain jurisdiction to resolve any
25   dispute concerning the use of information disclosed hereunder. Upon termination of
26   this case, counsel for the parties shall assemble and return to each other all
27   . . . .
28   . . . .

                                                 -4-
Case 2:20-cv-09091-PA-AS Document 25 Filed 03/01/21 Page 5 of 5 Page ID #:156




 1   documents, material and deposition transcripts designated as confidential and all
 2   copies of same, or shall certify the destruction thereof.
 3         IT IS SO ORDERED.
 4
     DATED: March 1, 2021                    ___________________________________
 5
                                             PERCY ANDERSON
 6                                           United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -5-
